DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is in response to applicant’s amendment/response filed on //2022, which has been entered and made of record. Claims 1-2, 12-18 have been amended. No Claim has been cancelled. No Claim has been added. Claims 1-20 are pending in the application. 
The objections to Claims 12-18 are withdrawn in view of the amendments to the Claims 12-18.
Response to Arguments
Applicant’s arguments (Remarks, p. 10-13) with respect to the independent claims 1, and 12, and the dependent claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Applicant’s arguments directed to amended limitation have been addressed in the detail rejection below with new reference by Chang.
The arguments regarding dependent claims for the virtue of their dependency are moot because the independent claims are not allowable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7, 11, 12, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Druck (US 20140143682 A1), and in view of Chang et al. (US 20170286366 A1), and further in view of Blattner et al. (US 20180054466 A1).

Regarding Claim 12, Druck discloses A computer apparatus (ABS reciting “a system and method”, Fig. 12) comprising: 
at least one memory configured to store computer-readable instructions (Fig. 12 showing memory 1204. ¶128 reciting “Memory 1204 interfaces with computer bus 1202 so as to provide information stored in memory 1204 to CPU 1212 during execution of software programs such as an operating system, application programs, device drivers, and software modules that comprise program code, and/or computer executable process steps, incorporating functionality described herein, e.g., one or more of process flows described herein.”); and 
at least one processor configured to execute the computer-readable (Fig. 12 showing processing unit(s) 1212. ¶128 reciting “ CPU 1212 first loads computer executable process steps from storage, e.g., memory 1204, computer readable storage medium/media 1206, removable media drive, and/or other storage device. CPU 1212 can then execute the stored process steps in order to execute the loaded computer-executable process steps.”) to: 
receive a message; (¶111 reciting “From the examples used in FIGS. 5-6, user 801, Bobbi, has an established instant messaging session 800 with user 803, Roman. Step 800”. Fig. 8 Step 800. In addition, ¶99 disclosing receiving an instant message including a character string “LOL”, and reciting “the text of an instant messages sent by the instant message recipient to the sender may trigger an animation of the sender's avatar. For example, the text of a message may include a character string "LOL," which is an acronym that stands for "laughing out loud." Figs. 10-11 showing a message input area next to the ‘SEND’ button.)
obtain animation information; (¶99 reciting “the text of an instant messages sent by the instant message recipient to the sender may trigger an animation of the sender's avatar. For example, the text of a message may include a character string "LOL," which is an acronym that stands for "laughing out loud." The character string "LOL" may trigger an animation in the sender avatar or the recipient avatar such that the sender avatar and/or the recipient avatar appear to be laughing.” In addition, ¶118 disclosing the animation is triggered by an user’s input via his/her finger (or styli). It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to combine the teachings by Druck and obtain animation information based on an input applied to the message from the sender. The suggestions/motivations would have been to Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.)
modify the message based on the animation information; (¶99 disclosing to modify the text message including the string “LOL” with an animation on the sender avatar and/or the recipient avatar, and reciting “The character string "LOL" may trigger an animation in the sender avatar or the recipient avatar such that the sender avatar and/or the recipient avatar appear to be laughing.”) 
However, Druck does not explicitly disclose obtaining animation information based on a touch input that is applied to a preview image of the message before the message is sent;
modifying the message to be different from the preview image of the message, based on the animation information that is obtained through the touch input applied to the preview image of the message; and
display the modified message in response to receiving a message send request.
Chang teaches “A system and method for creating, sending, receiving, or displaying messages with smart variable expressive text or graphics” (ABS). Further, ¶41 recites “The text modification module 204 may be steps, processes, functionalities or a device including routines for modifying the appearance of content (e.g., text) in response to user input (e.g., an appearance control input). . . the text modification module 204 may modify the expressiveness of the text in a message before it is sent to the recipients by making it progressively smaller (e.g., to de-emphasize the text/meaning), making it progressively larger (e.g., to emphasize the text/meaning), making it stand out more dramatically (e.g., go beyond just changing the size of the text, and add more emphasis with more visual differentiation with visual effects or flourishes based upon the content of the message).  While the expressiveness of the content will be described below primarily in the context of modifying the size of the text to match expressiveness specified by the appearance control input that is merely by way of example and it should be understood that expressiveness may be manifest in any number of visual or audio forms. For example, in place of or in addition to modifications of the size of the content (e.g., text), one or various combinations of visual effects or flourishes may be applied to the content. Examples of visual flourishes include but are not limited to: . . . , animation, ” Furthermore, ¶62 teaches the user input is a touch input. ¶48 teaches presenting the modified message with a send request, and recites “ The method 300 then provides for display or presents 316 the message with the variable expressive text or graphics in the user interface of the computing device 106. More specifically, the message receipt and presentation module 210 sends the appropriately formatted content to the user interface module 202 for addition as a received message in the conversation.”
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the apparatus (taught by Druck) to display the modified message in response to receiving a send request (taught by Chang). The suggestions/motivations would have been to communicate clearly, effectively, and with desired nuance and tone when they use digitally-mediated mechanisms such as mobile messaging (¶2-3), and Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
However, Druck in view of Chang does not explicitly disclose the message is entered in a message input area of a chatroom; and display the message in a chat view of the chatroom.
It is well known users exchange instant messages etc. in a chatroom. In addition, Blattner teaches users participate in a chat room, and recites “personalities may be assigned, established and/or associated with other settings, such that a particular personality may be projected based on time-of-day, geographic or virtual location, or even characteristics or attributes of each (e.g., cold personality for winter in Colorado or chatting personality while participating in a chat room).” (¶129). Further, ¶168 recites “By accessing the instant message host system 1610, an instant message sender can use an instant message client application located on the instant message sender system 1605 to view whether particular users are online, view whether users may receive instant messages, exchange instant messages with particular instant message recipients, participate in group chat rooms,” In addition, Fig. 1 shows a message input area 145, and ¶51 recites “the text of a message to be sent is specified by the sender in the message specification text box 145. The text entered in the message specification text box 145 is sent to the recipient when the sender activates the send button 160.” 
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the instant messaging process in the apparatus (taught by Druck in view of Chang) to include a message input area in a chatroom and displayed the message in the chatroom (taught by Blattner). The suggestions/motivations would have been to Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Regarding Claim 17, Druck in view of Chang and Blattner discloses The computer apparatus of claim 12, wherein the at least one processor is further configured to execute the computer-readable instructions to: set a gesture recognition area for recognizing the input in response to activation of a keyboard in the chatroom. (Druck, ¶31 disclosing setting a gesture recognition area for recognizing the user input, and reciting “As understood in the art, the touch device receives input not only when a user's finger(s) contacts the display screen of the touch device, but also when the user's finger(s) or other object(s) is within a detected proximity to the display screen of the touch device. Thus, the sensing region of the touch device can function as a cursor control/pointing device, selection device, scrolling device, graphics/character/handwriting input device, menu navigation device, gaming input device, button input device keyboard”. In addition, ¶29 disclosing virtual keyboards such as in a cell phone. It is well known in the art, such as in a smart phone, an input area is shown when a virtual keyboard is activated.)

Regarding Claim 18, Druck in view of Chang and Blattner discloses The computer apparatus of claim 12, wherein the at least one processor is further configured to execute the computer-readable instructions to: set a gesture recognition area for recognizing the input in response to activation of a preview for the message in the chatroom. (Druck, ¶31 disclosing setting a gesture recognition area for recognizing the user input, and reciting “As understood in the art, the touch device receives input not only when a user's finger(s) contacts the display screen of the touch device, but also when the user's finger(s) or other object(s) is within a detected proximity to the display screen of the touch device. Thus, the sensing region of the touch device can function as a cursor control/pointing device, selection device, scrolling device, graphics/character/handwriting input device, menu navigation device, gaming input device, button input device keyboard”. Chang teaches “The user interface advantageously modifies the appearance of the content in response to movement of the indicator so the user is able to preview the appearance of the message before it is sent.” (¶20). In addition, Blattner teaching a preview viewer 930 showing in Fig. 9 and editing the preview with user input, and reciting “The appearance of the avatar that is created as a result of using the sliders 905-925 may be previewed in an avatar viewer 930. The values chosen with the sliders 905-925 are reflected in the avatar illustrated in the avatar viewer 930. In one implementation, the avatar viewer 930 may be updated as each of the sliders 905-925 is moved such that the changes made to the avatar's appearance are immediately visible.” (¶106). It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to combine the teachings from Druck, Chang and Blattner to set a gesture recognition area for user input in response to a preview action. The suggestions/motivations would have been to Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.)

Claim 1, has similar limitations as of Claim(s) 12, therefore it is rejected under the same rationale as Claim(s) 12.
Claim 11, has similar limitations as of Claim(s) 12, therefore it is rejected under the same rationale as Claim(s) 12.
Claim 6, has similar limitations as of Claim(s) 17, therefore it is rejected under the same rationale as Claim(s) 17.
Claim 7, has similar limitations as of Claim(s) 18, therefore it is rejected under the same rationale as Claim(s) 18.
 
Claims 8-10, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Druck (US 20140143682 A1), and in view of Chang et al., and further in view of Blattner et al. (US 20180054466 A1), and further in view of Martin (US 20120166665 A1).

Regarding Claim 19, Druck in view of Chang and Blattner discloses The computer apparatus of claim 12, wherein the message is entered by a first electronic device of a first user, and the animation information is sent to a second electronic device of a second user. (Chang,  ¶42 teaching sending messages with animations)
However, Druck in view of Chang and Blattner does not explicitly disclose data optimization is performed at a server before it is sent to the second user.
It is well known in the art that image being compressed (i.e. optimized) before transmitting between devices. In addition, Martin teaches “ the proxy server 130 would transcode and compress the file "image.gif" received from the application server 142 at 408. This modified image.gif would then be sent to the mobile device in the form of a protocol response 455a at 412.” (¶111).
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the apparatus (taught by Druck in view of Chang and Blattner) to compress the sent data by a server before transmitting it to the receiver (taught by Martin). The suggestions/motivations would have been “to improve browsing experiences by providing services ("proxy services") such as image transcoding, pre-fetching, JavaScript.RTM. compilation, and compression.” (¶2), and Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Regarding Claim 20, Druck in view of Chang and Blattner an Martin discloses The computer apparatus of claim 12, wherein the message is entered by a first electronic device of a first user, and the message is converted to a message type of an animation file based on the animation information and then sent to a second electronic device of a second user. (Druck, ¶99 disclosing a text message “LOL” is entered by a first user. Chang, ¶57 reciting “ the messages of the type in FIGS. 4H, 4I and 4J are graphics interchange format (GIF) files”. It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the apparatus (taught by Druck in view of Chang and Blattner) to convert the message to a GIF file for an animation effect (taught by Martin). The suggestions/motivations would have been the same as that of Claim 19 rejections.)

Claim 8, has similar limitations as of Claim(s) 19, therefore it is rejected under the same rationale as Claim(s) 19.
Claim 10, has similar limitations as of Claim(s) 20, therefore it is rejected under the same rationale as Claim(s) 20.
 
Regarding Claim 9, Druck in view of Chang and Blattner discloses The message expression method of claim 1, wherein the message is entered by a first electronic device of a first user, and the animation information is replaced with another animation information and sent to a second electronic device of a second user. (See Claim 20 rejections. In addition, Martin, ¶99 reciting “an image may be transcoded into different resolutions and formats.” Further, ¶111 reciting “the proxy server 130 would transcode and compress the file "image.gif" received from the application server 142 at 408. This modified image.gif would then be sent to the mobile device in the form of a protocol response 455a at 412.”)

Allowable Subject Matter
Claims 2, 4-5, 13, 15-16 are allowed.

Claims 3 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 14 is distinguished from the closest known prior art alone or in reasonable combination, in consideration of the claim as a whole, particularly the limitations similar to “convert the touch input to a predefined animation effect in response to presence of the predefined animation effect that corresponds to the touch input;”  “convert the touch input to custom animation effect by storing a plurality of touch actions of the touch input in temporal order in response to absence of the predefined animation effect that corresponds to the touch input;” “and obtain the predefined animation effect or the custom animation effect as the animation information.” in combination with the remaining aspects of the claim and its base claim(s).

Claim 3 are similar in scope to claim 14, and therefore also contains allowable subject matter. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI WANG whose telephone number is (571)272-6022. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI WANG/Primary Examiner, Art Unit 2611